     Case: 1:21-cv-00313 Document #: 6 Filed: 02/03/21 Page 1 of 2 PageID #:16

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

Deborah Laufer
                                        Plaintiff,
v.                                                       Case No.: 1:21−cv−00313
                                                         Honorable Steven C. Seeger
VRINDAVAN CORPORATION
                                        Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, February 3, 2021:


         MINUTE entry before the Honorable Steven C. Seeger: The Court reviewed the
complaint, which brings a claim under the Americans with Disabilities Act against the
operator of a local hotel. Plaintiff lives in Florida, and she is bound to a wheelchair and
can only walk a few steps. The complaint alleges that she is a self−proclaimed "tester" of
ADA compliance. The complaint alleges that she visited the website for a hotel run by
Defendant Vrindavian Corp. in the Chicagoland suburbs. And that website, according to
Plaintiff, did not comply with applicable ADA regulations. The visit to the website was
not, it appears, part of some hope of visiting West Chicago in the wintertime. Instead,
Plaintiff alleges that she tests lots of websites for lots of businesses, and looks for
non−compliance with the ADA. And she "maintains a system" for keeping track of "every
hotel she sues." Id. at para. 11. She alleges that Defendant's non−complaint website makes
her feel "frustration and humiliation" and limits her "right to travel." The Court has
significant questions about whether Plaintiff has suffered an injury in fact and thus has
standing to sue. In particular, it is not clear why Plaintiff suffered an actual or imminent
injury. Plaintiff may view herself as an "ADA tester," but the requirements of Article III
apply to all plaintiffs, even plaintiffs motivated by a desire to enforce the law. "[W]hile
tester status does not defeat standing, it does not automatically confer it either. A tester
must still satisfy the elements of standing, including the injury−in−fact requirement." See
Carello v. Aurora Policemen Credit Union, 930 F.3d 830, 833 (7th Cir. 2019) (Barrett, J.).
Plaintiff does not allege that she had any real−world plans to book a hotel room, but was
inhibited from doing so. And she does not allege that she suffered a concrete injury in any
other personal way. The Seventh Circuit offered important guidance about alleged dignity
harms in Carello. By February 19, 2021, Plaintiff shall file a statement and show cause
why the case should not be dismissed for lack of standing. Among other things, Plaintiff
must attach to the filing a copy of the "list of all hotels she has sued," as alleged in the
complaint. Mailed notice. (jjr, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
   Case: 1:21-cv-00313 Document #: 6 Filed: 02/03/21 Page 2 of 2 PageID #:17
                                                                        #:15

Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
